Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to amendment filed 09/30/2021 in which the claims 1-18 are pending.
Response to Arguments
3. 	Applicant’s arguments, see pages 6-10, filed 09/30/2021, with respect to the rejection of claims been fully considered and amended independent claims 1, 14 are moot in view of new grounds of rejection by relying on the teachings of Itoh et al. (US 2017/0374325 A1), further amended claim 2 and dependent claims 3-4 are moot in view of new grounds of rejection by relying on the teachings of Simek et al. (US 2018/0139431 A1).

Claim Interpretation
4. 	Examiner maintains the application of 35 U.S.C. § 112(f), or sixth paragraph for independent claims 1 and 13 since the limitations (as cited below)  do not have inherent structure, material or acts for performing the claimed functions of the subject claims 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


5. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
a drive section configured to rotate… in claims 1, 13.

an adjustment section configured to match… in claim 6
a generation section configured to read… in claim 9
 4Atty Docket No.: 545-885a generation section configured to correct.. in claim 10
a detection section configured to correct… in claim 11
an orientation detection section configured to detect .. in claims 12 , 13
a generation section configured to generate an image..  in claims 12, 13
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structures are found in para [0133] - [0134] & Fig. 23.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

7. 	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Such claim limitations are:…memory configured to store data ..in claim 7,
 a sensor configured to detect a moving distance .. in claim 8,
a plurality of cameras configured to simultaneously capture images.. in claim 13
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	Claims 1, 10 , 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2017/0363949 A1) in view of Wada et al. (US 2005/0104999 A1) and Itoh et al. (US 2017/0374325 A1)

 	Regarding claim 1, Valente discloses a camera system comprising: a plurality of cameras simultaneously capturing images in different directions (Para[0048] & Figs. 1-3, 3 teaches of camera rig 102 includes multiple video camera each point outward direction to view different portion of the scene); a drive section configured to rotate the plurality of cameras in a predetermined direction (Para[0052], [0078], [0081], [0092] & Figs. 2,3,4, 5, 6 teaches camera rig and rig operation, the camera rig (e.g., rig 200, 300, 400,500, or 600) can be rotated in a first direction during capture of a scene surround the particular rig and subsequently rotated in a different direction during capture of the scene, rotated clockwise counter-clockwise); and a parallax acquisition section, wherein the plurality of cameras are configured such that, one of the cameras captures an image of a preset specific region (para[0039] & [0047], [0052], [0078], [0087] & Fig. 2 teaches the image capture in simultaneous manner until scene is captured,  camera rig 102 can be configured to rotate around 360 degrees to sweep and capture all or a portion of a 360-degree view of a scene, para[0113]-[0114] teaches capturing panorama in single exposure by using camera with rotating lens or rotating camera & Fig. 4B teaches images captured used to calculate depth measurements for a particular scene and translate portions of the scene & Para[0187] & Figs. 22-23 teaches at block 2302, the system 100 can receive a set of images. The images may depict captured content from a rotatable camera rig,  At block 2304, the system 100 can select portions of image frames in the images and represent a "zone" in which a user can view 3D content), and the parallax acquisition section acquires parallax information regarding an object present in the specific region on a basis of a plurality of captured images of the specific region (para[0082] teaches one or more stereo images can be generated to produce simulated frames of a 3D scene & para[0151] – [0152] teaches parallax defined for the new image consistent with the first and second image with the associated objects & Para[0155] & Figs. 14A-B  teaches objects 1402a, 1404a, 1406a in the field of view, para[0187] & Fig. 23 teaches the “zone” in which the user can view 3D content and the process 2300  to render panoramic images in a head mounted display).  
wherein an image capturing element in each of the cameras includes a two-dimensional array of pixels and each pixel includes at least one of a microlens layer, a color filter layer, a polarizer layer, and a photoelectric conversion layer; even during rotation, one of the cameras captures an image. However Wada explicitly discloses even during rotation, one of the cameras captures an image (Abstract & para [0009], [0041], [0059], [0063] & Figs. 4, 12, 13 teaches continuous shots taken by the first imaging section and the second imaging section while the rotator 14 is being rotated about a center as a center of rotation, omnidirectional parallax images are obtained). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which camera rig with multiple tiers of image sensors used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente with the method of photography  in which the cameras are made parallel to rotation direction of the table of Wada in order to provide  a system  that enables producing the innovative images reliably and easily without any parallax even while performing the high speed photography.
 	Valente in view of Wada does not explicitly disclose wherein an image capturing element in each of the cameras includes a two-dimensional array of pixels and each pixel includes at least one of a microlens layer, a color filter layer, a polarizer layer, and a photoelectric conversion layer. However Itoh discloses wherein an image capturing element in each of the cameras includes a two-dimensional array of pixels (Para[0015]- [0017] & Fig. 1B-1D & 2 teaches of  image pick up element two-dimensionally arranged)  and each pixel includes at least one of a microlens layer(Figs. 1B-1C & Para[0015] teaches of the image pickup element with MLA micro lens arrays), a color filter layer (Figs. 1B-1C & Para[0015] teaches of the image pickup element with CFL color filters ), a polarizer layer (Figs. 1B-1C & Para[0016] teaches of the polarizing filters PFL), and a photoelectric conversion layer (Figs. 1B-1C & Para[0015] teaches of The image sensor IMS includes a plurality of micro photoelectric conversion devices PD arranged two-dimensionally). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the camera rig with multiple tiers of image sensors used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Wada with a method in which the image pickup element determines the positions of polarizing filters, color filters, micro lens arrays  Itoh in order to provide a system in which the arbitrarily selects the order of the arrangement to follow the arrangement of the photoelectric conversion device.

 	Regarding claim 10, Valente further discloses the camera system, further comprising:  4Atty Docket No.: 545-885 a generation section configured to correct at least one of the plurality of images to make viewpoints of the plurality of images coincide with one another on a basis of a moving distance of the plurality of cameras or a stationary object present in the specific region, to generate a video of the specific region as viewed from a fixed viewpoint (para [0055] – [0057] & Fig. 1 teaches of the capture correction module 116 correct captured images by adjusting particular set of images to compensate for content captured using multiple camera and compensate camera misalignment & para[0194] & fig. 25  teaches process 2500 to generate video content).

  	Regarding claim 14, Itoh further discloses the camera system, wherein the image capturing element converts an intensity of incident light into charge and outputs the charge (Para [0015] & Fig. 1B-1D teaches of the image pick up element with MLA, PFL,CFL, LRS and the image sensor IMS includes a plurality of micro photoelectric conversion devices PD). Motivation to combine as indicated in claim 1.

 	Regarding claim 18, Itoh discloses the camera system, wherein color filters in the color filter layer are in a Bayer array, and each of the pixels detects one of red light, green light, and blue light (Para [0021] & Fig. 2 teaches of the basic color-filter matrix CFLU is formed by arranging four filters R11, G12, G21, and B22 in the same manner as the arrangement of the four pixels PX11 to PX22 in the basic pixel matrix ELU). Motivation to combine as indicated in claim 1.

12. 	Claims 2-4 is rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2017/0363949 A1) in view of Wada et al. (US 2005/0104999 A1) and Itoh et al. (US 2017/0374325 A1) in further view of Simek et al. (US 2018/0139431 A1).

 	Regarding claim 2, Valente in view of Wada and Itoh discloses the camera system according to claim 1, Valente further disclose comprising: a first image capturing section including a plurality of cameras (para[0049] & Figs. 4A-4D teaches of camera rig 102 may include a lower tier where the digital video cameras are disposed in a side-to-side or back-to-back fashion); and a second image capturing section including a plurality of cameras (para[0069]  Figs. 4A-4D teaches of the camera rig 102 with upper tier with additional cameras disposed above the cameras with respect to the cameras of the lower tier), wherein the first image capturing section and the second image capturing section are placed on top of each other in a height direction (para[0049] –[0050] , [0058] , [0062], [0090]  & Figs. 4A-4D teaches of multiple tiers i.e. camera on upper tier and camera of the lower tier and where the second tier is positioned above the first tier, example a camera rig may include 16 cameras in a lower tier, and 6 cameras in upper tier with the upper tier positioned above the lower tier on the rig), and the drive section rotates at least one of a set of the plurality of cameras in the first image capturing section and a set of the plurality of cameras in the second image capturing section and (para[0047], [0052]  teaches of the camera rig 102 is a rotational rig ), 
 	Valente in view of Wada and Itoh does not explicitly disclose so that one of the image capturing sections is an upper section and the other image capturing section is a lower section relative to each other, in a case of rotating both the set of the plurality of cameras in the first image capturing section and the set of the plurality of cameras in the second image capturing section, the drive section rotates the two sets in different directions or at different speeds relative to each other. However Simek discloses so that one of the image capturing sections is an upper section and the other image capturing section is a lower section relative to each other, in a case of rotating both the set of the plurality of cameras in the first image capturing section and the set of the plurality of cameras in the second image capturing section, the drive section rotates the two sets in relative to each other (para[0182]-Para[0195] & Fig. 17 teaches of capture device 1702 including at least one camera 1708 and rotated about the vertical axis, and capture device 1702 to include one or more built in cameras that correspond to camera 1708 and FIG. 17, the position of the camera 1708 at the first position and orientation and the position of the camera at the second position and orientation is separated by a defined distance d & the capture device 1702 can include a second camera (not shown) located on a back surface/side of the housing 1706 (e.g. on the opposite surface/side including camera 1708) at a position directly behind the position of camera 1708 and simultaneous capture of 2D images by both cameras (e.g. the front facing camera 1708 and the reverse facing camera) at various azimuth points over a single 360degree  rotation of the capture device 1702 & Para[0196] –[0197] teaches video captured by camera =1712 during rotation of the vertical rotatable mount 1714 can be employed to generate 360 degree 2D and/or 3D panoramic video and one or more lower field-of-view cameras can be provided on the horizontal rotatable mount 1710 pointing in different directions  relative to one another and camera 1708 and visual odometry can be performed using visual cues captured by each of the cameras during movement of the 2D/3D panoramic capture system 170). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the camera rig with multiple tiers of image sensors and with particular arrangement used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Wada and Itoh with the  

 	Regarding claim 3, Simek further discloses the camera system according to claim wherein the parallax acquisition section compares moving distances of an identical subject detected in both an image captured by the first image capturing section and an image captured by the second image capturing section to acquire information regarding parallax of the subject caused by rotation of at least one of the first image capturing section and the second image capturing section (Para[0033] - [0035], Figs. 22 -24 & Para[0225]- [0231]  capturing the images on rotating stage and depth data extracted from the images aligning the images based on depth data and camera’s relative position and generating the image).

 	Regarding claim 4, Simek further discloses the camera system, further comprising: a distance acquisition section configured to acquire a distance from some of the cameras 3Atty Docket No.: 545-885 to the subject on a basis of the information regarding the parallax caused by the rotation (para[00226]- [0231] & Figs. 22-24 stereo depth derivation and to determine depth information based on analysis of stereo images captured using cameras and capturing panoramic image data and depth data by a capture device assembly).  Motivation to combine as indicated in claim 3.

13. 	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2017/0363949 A1) in view of Wada et al. (US 2005/0104999 A1) and Itoh et al. .

 	Regarding claim 5, Valente in view of Wada and Itoh in further view of Simek discloses the camera system according to claim 2, Valente in view of Wada and Itoh in further view of Simek does not explicitly disclose, wherein the first image capturing section includes a color filter or an organic photoelectric conversion film different from a color filter or an organic photoelectric conversion film in the second image capturing section. However Fortin-Deschenes discloses wherein the first image capturing section includes a color filter or an organic photoelectric conversion film different from a color filter or an organic photoelectric conversion film in the second image capturing section (para [0076] –[0079] & Figs. 3, 4A-4B  teaches of the passive RGB stereo camera 104 and active IR stereo camera 108 with near infrared (NIR) bandpass filters & HMD (7) has two RGB camera sensors (62, 64) and lenses (63, 65) with IR cut-off filters for better pass-through quality and two mono camera sensors with near infrared (NIR) bandpass filters (66, 68)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which camera rig with multiple tiers of image sensors and  particular arrangement of layers used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Valente in view of Wada and Itoh in further view of Simek with the method for generating graphic content using data streams from the pair of RGB camera sensors, pair of mono cameras sensors, and displays the graphic content through the display of 

 	Regarding claim 6, Valente in view of Wada and Itoh in further view of Simek discloses the camera system according to claim 2, Valente in view of Wada and Itoh in further view of Simek does not explicitly disclose, further comprising: an adjustment section configured to match a color of an image captured by the first image capturing section with a color of an image captured by the second image capturing section by using a color matrix or by synthesizing data of both images. However Fortin-Deschenes discloses further comprising: an adjustment section configured to match a color of an image captured by the first image capturing section with a color of an image captured by the second image capturing section by using a color matrix or by synthesizing data of both images (para [0076] – [0077] & Figs. 3, 4A-4B teaches of stereo matching for the stereo images captured by the RGB stereo camera 104 and IR stereo camera 108).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the camera rig with multiple tiers of image sensors and  particular arrangement of layers used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Wada and Itoh in further view of Simek with the method of  generating graphic content by stereo matching of Fortin-Deschenes in order to provide a system reducing the transfer bandwidth and latency requirements.  The required transfer bandwidth is reduced, which in turn reduces the overall latency.

14. 	Claims 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2017/0363949 A1) in view of Wada et al. (US 2005/0104999 A1) and Itoh et al. (US 2017/0374325 A1) in further view of Donahue et al. (US 5,499,146).

 	Regarding claim 7, Valente in view of Wada and Itoh discloses the camera system according to claim 1, Valente in view of Wada and Itoh does not explicitly disclose wherein an image capturing element included in each of the plurality of cameras includes a memory configured to store data used to generate an image for output and read from a pixel region. However  Donahue discloses  wherein an image capturing element included in each of the plurality of cameras includes a memory configured to store data used to generate an image for output and read from a pixel region (col 4 lines 1-5 teaches line or frames may be continuously stored so as the stored lines or frames may be continuously read out the storage and displayed & col 6 lines 41- 45 & Fig. 3 teaches pixel counter counting device 290 for storage of the video signal of the first image generating device, pixel counting device 290 for storage video signal of the second image generating device. Figs. 5, 6 teaches of buffers to control the storage and output image data when the field of view the user within two cameras). and the image capturing element reads the data from the pixel region at a rate higher than an image output rate and stores the data in the memory (Col 4 lines 1-5 teaches the line or frames of the camera contributing to the display may be continuously stored so as the stored lines or frames may be continuously read out the storage and displayed).  It would have been obvious to one having ordinary skill in the art before 

 
 	Regarding claim 9, Valente in view of Wada and Itoh discloses the camera system according to claim 1, Valente in view of Wada and Itoh does not explicitly disclose wherein, further comprising: a generation section configured to read data from pixel regions resulting from time division and included in an image in one frame, correct the read data on a basis of a moving distance of the plurality of cameras, and add the corrected data to pixel data read at another timing to generate the image in the one frame. However Donahue discloses wherein, further comprising: a generation section configured to read data from pixel regions resulting from time division and included in an image in one frame, correct the read data on a basis of a moving distance of the plurality of cameras, and add the corrected data to pixel data read at another timing to generate the image in the one frame (col 5 lines 1-3 teaches image generating devices 100 and a frame position to record a sequence of frames from each of image generating devices 100 & Col 6 line 50 –col 7 line 8 & Fig. 2, 5, 6 teaches timing intervals and processor 220 controlling the first read pixel counting device the number of pixels from the first video signals of one of the image generating devices 100 and the second read pixel counting device the number of pixels from the second video signals of in accordance with directional signal of the directional device 200) these counting devices provide control and timings for the read from memory). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which camera rig with multiple tiers of image sensors and  particular arrangement of layers used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Wada and Itoh with the method in which all-round view video image recording obtains number of images of different field of view to form 360 degree scene, and records images sequentially by selecting lines or frames of images  of Donahue in order to provide a system which  provides more realistic virtual reality system using real images.

 15. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2017/0363949 A1) in view of Wada et al. (US 2005/0104999 A1) and Itoh et al. (US 2017/0374325 A1) in further view of Fortin-Deschenes et al. (US 2019/0258058 A1).

	Regarding claim 8, Valente in view of Wada and Itoh discloses the camera system according to claim 1, Valente in view of Wada and Itoh does not explicitly disclose, further comprising: a sensor configured to detect a moving distance of the plurality of cameras, wherein the parallax acquisition section acquires the parallax information on a basis of the moving distance detected by the sensor. However Fortin-Deschenes discloses Para[0077] & Figs. 4A-4B teaches of the IMU 70 composed of gyroscope and obtaining inertial measurements from the IMU), wherein the parallax acquisition section acquires the parallax information on a basis of the moving distance detected by the sensor (Para[0080] & Fig. 7 teaches of inputs of the algorithm are the stereo images (202) for tracking and the IMU data (204), the process detects rotationally (206) and scaled invariant 2D image features (208) in the stereo image.  Next, the depth of each feature is estimated by using stereoscopic matching (210)).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method in which camera rig with multiple tiers of image sensors and  particular arrangement of layers used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Wada  and Itoh with the method in which positional changes obtained by the inertial measurement unit of Fortin-Deschenes in order to provide a system in which the positional user body and environment tracking are achieved by a unique inside-out approach for which all required tracking components are integrated in the HMD, so that the need to setup and use external input components is avoided.

16. 	Claims 11-12 is rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2017/0363949 A1) in view of Wada et al. (US 2005/0104999 A1) and Itoh et al. (US 2017/0374325 A1) in further view of Kawamoto et al. (US 2017/0278262 A1).
Regarding claim 11, Valente in view of Wada and Itoh discloses the camera system according to claim 1, Valente in view of Wada and Itoh does not explicitly disclose, further comprising: a detection section configured to correct at least one of the plurality of images to make viewpoints of the plurality of images coincide with one another on a basis of a moving distance of the plurality of cameras or a stationary object present in the specific region, to detect a moving body present in the specific region. However  Kawamoto discloses further comprising: a detection section configured to correct at least one of the plurality of images to make viewpoints of the plurality of images coincide with one another on a basis of a moving distance of the plurality of cameras or a stationary object present in the specific region, to detect a moving body present in the specific region (Para[0042], [0069], [0071]  & Fig. 7 teaches of the free viewpoint image generated by the omnidirectional image by the cameras 401, 402…406 & para[0096] & Fig. 10 teaches of detecting posture angle of the user’s head and Fig. 14  a processing procedure for clipping a free viewpoint image from a omnidirectional image at a display angle of view obtained by correcting a head posture of the user wearing the head-mounted display 110 depending on a variation in posture of an omnidirectional camera). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use method in which camera rig with multiple tiers of image sensors and  particular arrangement of layers used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Wada and Itoh with the  method  that generates the image based on the user head attitude, and the position of the camera with an image 

 	Regarding claim 12, Valente in view of Wada and Itoh discloses the  camera system according to claim 1, Valente in view of Wada and Itoh does not explicitly disclose wherein the plurality of cameras simultaneously capture images of an identical subject from different angles, the camera system further comprising: an orientation detection section configured to detect an orientation of a head mounted display and a generation section configured to generate an image that the head mounted display is caused to display, on a basis of an image captured by a camera included in the plurality of cameras and located at a position corresponding to the orientation of the head mounted display detected by the orientation detection section. However Kawamoto discloses wherein the plurality of cameras simultaneously capture images of an identical subject from different angles (para[0084], [0097] & Figs. 7, 8, 10, 11-13, 15 teaches of omnidirectional camera capturing omnidirectional image and posture angle calculation unit  obtained by the nine axes by the sensor unit 832), the camera system further comprising: an orientation detection section configured to detect an orientation of a head mounted display(Para [0079] –[0083], [0088], [009], [0094]- [0095] & Fig. 8, 10 teaches head motion tracking device 810, 1010); and a generation section configured to generate an image that the head mounted display is caused to display, on a basis of an image captured by a camera included in the plurality of cameras and located at a Fig 7 & Para[0073] - [0075] teaches head-mounted display (fig. 1) 110 to present a free viewpoint image that tracks the user's head movement. & Para[0092], [0112] & Figs. 8, 10 teaches of the image rendering processor 822 renders the image and display unit 823 to display an image that tracks the head movement).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the camera rig with multiple tiers of image sensors and  particular arrangement of layers used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Wada and Itoh with the  method that generates the image based on the user head attitude, and the position of the camera with an image display apparatus fixed to the user head or face from the picked-up image of the camera of Kawamoto in order to provide a system in which the captured images are made compatible with respect to the display on an image display device fixed to the head or face of the user.

17. 	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawamoto et al. (US 2017/0278262 A1) in view of Valente et al. (US 2017/0363949 A1) and Itoh et al. (US 2017/0374325 A1) 

 	Regarding claim  13, Kawamoto discloses a camera system comprising: a plurality of cameras configured to simultaneously capture images of an identical subject from different angles (para[0084], [0097] & Figs. 7, 8, 10, 11 -13, 15 teaches of omnidirectional camera capturing omnidirectional image and posture angle calculation unit  obtained by the nine axes by the sensor unit 832); an orientation detection section configured to detect an orientation of a head mounted display (Para [0079] –[0083], [0088], [009], [0094]- [0095] & Fig. 8, 10 teaches head motion tracking device 810, 1010); and a generation section configured to generate an image that the head mounted display is 5Atty Docket No.: 545-885 caused to display, on a basis of an image captured by a camera included in the plurality of cameras and located at a position corresponding to the orientation of the head mounted display detected by the orientation detection section (Fig 7 & Para[0073]-[0075] teaches head-mounted display (fig. 1) 110 & Para[0092] & Fig. 8 teaches of the image rendering processor 822 renders the image and display unit 823 to display an image that tracks the head movement).  
 	Kawamoto does not explicitly disclose a drive section configured to rotate the plurality of cameras in a predetermined direction to change positions of the plurality of cameras. However Valente discloses a drive section configured to rotate the plurality of cameras in a predetermined direction to change positions of the plurality of cameras (Para[0052], [0078], [0081], [0092] & Figs. 2,3,4, 5, 6 teaches camera rig and rig operation, the camera rig (e.g., rig 200, 300, 400,500, or 600) can be rotated in a first direction during capture of a scene surround the particular rig and subsequently rotated in a different direction during capture of the scene, rotated clockwise counter-clockwise).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a method that  generates the image based on the user head attitude, and the position of the camera with an image display apparatus fixed to the user head or face from the picked-up image of the camera 
 	Kawamoto in view of Valente does not explicitly disclose wherein an image capturing element in each of the cameras includes a two-dimensional array of pixels and each pixel includes at least one of a microlens layer, a color filter layer, a polarizer layer, and a photoelectric conversion layer. However Itoh discloses wherein an image capturing element in each of the cameras includes a two-dimensional array of pixels  (Para[0015]- [0017] & Fig. 1B-1D & 2 teaches of  image pick up element two-dimensionally arranged) and each pixel includes at least one of a microlens layer (Figs. 1B-1C & Para[0015] teaches of the image pickup element with MLA micro lens arrays), a color filter layer (Figs. 1B-1C & Para[0015] teaches of the image pickup element with CFL color filters ), a polarizer layer (Figs. 1B-1C & Para[0016] teaches of the polarizing filters PFL), and a photoelectric conversion layer (Figs. 1B-1C & Para[0015] teaches of The image sensor IMS includes a plurality of micro photoelectric conversion devices PD arranged two-dimensionally). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the camera rig with multiple tiers of image sensors used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment of Valente in view of Wada with a method in which the polarized filter image acquired together with 

 16. 	Claims 15-17 is rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2017/0363949 A1) in view of Wada et al. (US 2005/0104999 A1) and Itoh et al. (US 2017/0374325 A1) in further view of Moon et al. (US 2018/0278828 A1) and Boettiger et al. (US 2015/0281538 A1).

	Regarding claim 15, Valente in view of Wada and Itoh discloses the camera system according to claim 1, Valente in view of Wada and Itoh does not explicitly disclose wherein a photodiode are provided for each microlens in the microlens layer to acquire two phase difference images resulting from splitting of incident light to acquire two phase difference images, wherein a plurality of photodiodes are provided for each microlens in the microlens layer. However Moon discloses to acquire two phase difference images (Para [0063], [0101] & Fig. 4b, 5 9, 10a-b teaches of microlens 13 may concentrate the incident optical signal at the center portion of the phase-difference detection pixel 10A, 10B and transmit the optical signal to the photodiode 15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the camera rig with multiple tiers of image sensors and  particular arrangement of layers with polarized filter image acquired together with regular luminance image used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment having images of Valente in view of Wada and Itoh with the method in which   de
 	Valente in view of Wada and Itoh and Moon does not explicitly disclose wherein a plurality of photodiodes are provided for each microlens in the microlens layer. However Boettiger discloses wherein a plurality of photodiodes are provided for each microlens in the microlens layer (Para[0038] teaches of the FIG. 7, photosite 44 may include a microlens 36 that focuses incident light onto underlying two or more photodiodes 38, 40, and 42). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the camera rig with multiple tiers of image sensors with polarized filter image acquired together with regular luminance image used for generating stereoscopic panoramas from captured images for display in three dimensional virtual reality (VR) and augmented reality (AR) environment having images of Valente in view of Wada and Itoh with the method of  involves utilizing luminance signals in image data from monochrome imaging array in processing image data from stacked photodiode imaging array  of Boettiger in order to provide a system which enables providing value inadequate spatial resolution, color resolution, and robustness without the image data from a complementary array, thus enabling color separation without the use of color filters. 

	Regarding claim 17, Moon further discloses the camera system according wherein a distance to a subject is identified by determining a focal length and a phase difference, wherein the phase difference is based on a difference in luminance detected by a left Para[0103] & Fig. 10 (b) & [0108] & Fig. 11(b) teaches phase difference between these two images may be acquired, and the focus value which is information on The distance by which the object O is spaced from the optical unit 110 may be acquired from the phase difference & Para[0067] – [0068], [0100]- [0105] & Fig. 5 & figs. 10a-b, 11a-b teaches of the phase-difference detection pixel and light collected from left and right of photodiode 15 ). Motivation to combine as indicated in claim 15.

17. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Valente et al. (US 2017/0363949 A1) in view of Wada et al. (US 2005/0104999 A1) and Itoh et al. (US 2017/0374325 A1) in further view of Kaizu et al. (US 2019/0260974 A1).
 	Regarding claim 16, Valente in view of Wada and Itoh discloses the camera system according to claim 14, Itoh further wherein the photodiodes are provided in a layer below the polarizers (Figs. 1B-1D). Valente in view of Wada and Itoh does not explicitly discloses and output charge representing a luminance of polarization components in four directions corresponding to increments of 45°. However Kaizu discloses and output charge representing a luminance of polarization components in four directions corresponding to increments of 45° (Para[0073], [0089] & Figs. 4, 8 teaches polarizing filter and four polarization angle  with 0, 45, 90 and 135 degrees). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method in which the camera rig with multiple tiers of image sensors and  particular arrangement of layers with polarized filter image acquired .
Conclusion
18. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425